Citation Nr: 0706259	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1971 to July 1972 and from January 
1975 to January 1977.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by RO.

In May 2005, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of 
several traumatic incidents in service involving 
harassment and humiliation by superiors; personal 
assaults; rapes he witnessed; an attempt to kill a 
superior officer; and the death of a fellow serviceman in 
a motor vehicle accident.  

In particular he notes that, during his first period of 
service, he was stabbed in the wrist by a fellow 
serviceman and that he witnessed at least two rapes.

In September 2002, the veteran reported that, in 1972, he 
met with a Dr. Cooper at San Jose State University.  He 
stated that he saw Dr. Cooper at the request of the 
United States Government and that Dr. Cooper had asked 
the veteran about his state of mind.  Dr. Cooper's 
records were not requested for association with the 
claims folder.

In December 2002, the veteran reported that, in 
approximately 1998, he was treated for PTSD by D.P.G., 
M.D.  

In February and April 2003, the RO requested that Dr. G. 
provide copies of the veteran's treatment records.  The 
RO also requested that the veteran provide any such 
records he had in his possession.  However, the RO did 
not receive a response to those requests.

During his May 2005 Board hearing, the veteran reported 
that Dr. G.'s records could be obtained from El Camino 
Hospital, apparently in Mountain View, California.  To 
date, the RO has not requested the veteran's records from 
that facility. 

On June 29, 2005, the RO notified the veteran and his 
representative that the veteran's case was being 
transferred to the Board.  

On September 20, 2005, the RO received additional 
evidence, including more specific stressor information in 
support of the veteran's claim.  In part, the veteran 
reported that, due to his traumatic experiences in 
service, his work performance deteriorated.  He cited 
ratings from his enlisted efficiency reports, as well as 
several instances of non-judicial punishment.  The 
veteran's enlisted efficiency reports and evidence of 
non-judicial punishment were not associated with the 
claims folder.  

In any event, the RO forwarded that evidence to the Board 
where it was received on October 3, 2005.

On October 26, 2005, the RO received still more specific 
stressor information from veteran.  In part, the veteran 
suggested that the fatal motor vehicle accident he had 
witnessed in service had occurred in August 1976.  

The RO also forwarded that evidence to the Board where it 
was received on November 28, 2005.

The veteran has not waived his right to have the 
additional evidence first considered by the RO.  
38 C.F.R. § 20.1304 (2006).

The next question presented is whether such a claimed 
stressor, as the veteran asserts, is clinically 
considered to be of sufficient severity to warrant a 
valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) (DSM-IV) provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the 
person's response involved intense fear, helplessness, or 
horror.

There appears to be some confusion regarding the 
veteran's diagnosed psychiatric disorder.  In May 2001, 
VA records include a diagnosis of panic disorder with 
agoraphobia and a need to rule out PTSD; and an August 
2001 VA hospital record includes a diagnosis of dysthymic 
disorder.  However, VA outpatient records dated during 
2002 reflect the veteran's history of childhood trauma 
(noted in January 2002) and, in May 2002, a VA physician 
diagnosed panic attacks and PTSD due to childhood trauma, 
although, in 2004 and 2005, a VA psychologist diagnosed 
PTSD. 

Here, the record does not include a VA examination, nor 
does it indicate that a PTSD diagnosis has been made or 
considered pursuant to DSM-IV on the basis of a verified 
history of the veteran's in-service stressors.  See e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the 
etiology of any psychiatric disorder found to be present.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In part, 
the Court held that in claims for service connection, VA 
had to notify the veteran that a disability rating and an 
effective date for the award of benefits would be 
assigned if service connection was awarded.  To date, VA 
has not notified the veteran of the Court's concerns in 
Dingess.

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date should service 
connection be granted for PTSD, 
consistent with the Court's holding 
in Dingess.  

2.  The RO should request the 
veteran's service personnel records 
through all appropriate state and 
federal agencies, such as the 
National Personnel Records Center and 
the service department.  Such records 
should include, but are not limited 
to, assignment orders; enlisted 
efficiency reports; favorable 
personnel actions, such as letters of 
commendation; MOS changes; requests 
for transfer; and records of 
disciplinary action, such as 
judicial/nonjudicial punishment.  

a) The RO should also request 
that the veteran furnish any 
such records in his possession.  

b) A failure to respond or a 
negative reply to any request 
must be noted in writing and 
associated with the claims 
folder.

c) Efforts to obtain such 
records must continue until it 
is determined that the requested 
records do not exist or that 
further attempts to obtain such 
records would be futile.  The 
non-existence or unavailability 
of such records must be verified 
by each Federal department or 
agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(2) (2006).

3.  The RO should obtain all VA 
medical records regarding the 
veteran's treatment for the period 
since June 2005.

4.  The RO should contact the San 
Jose State University and request 
that Dr. Cooper provide copies of 
records of his meeting with the 
veteran in 1972.  

a) The RO should request that 
the appellant provide any such 
records in his possession.  

b) A failure to respond or a 
negative reply to any request 
must be noted in writing and 
associated with the claims 
folder.  

c) If the requested records are 
unavailable, the RO should 
notify the veteran and his 
representative in accordance 
with the provisions of 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  The RO should contact El Camino 
Hospital, Mountain View, California, 
and request records of the veteran's 
treatment by D. H. G., M.D. in 
approximately 1998.  

a) The RO should also request 
that the appellant provide any 
such records in his possession.  

b) A failure to respond or a 
negative reply to any request 
must be noted in writing and 
associated with the claims 
folder.  

c) If the requested records are 
unavailable, notify the veteran 
and his representative in 
accordance with the provisions 
of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  After the above has been 
accomplished, then the RO should make 
arrangements for the veteran to be 
examined by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  All indicated tests and 
studies must be performed, any 
indicated consultations must be 
scheduled, and all clinical findings 
should be reported in detail.  

a)	The examiner should be 
advised that the veteran 
maintains that his 
stressful service-related 
events include, that 
while in service, he was 
a witness to at least two 
rapes; was stabbed in the 
wrist; and witnessed a 
fatal motor vehicle 
accident.

b)	The examiner should 
elicit as much detail as 
possible from the veteran 
as to such claimed 
stressors, e.g., 
locations, dates, and 
identities of individuals 
involved.  Then, pending 
verification of the 
veteran's exposure 
thereto, the examiner 
should consider the 
veteran's alleged in-
service stressors for the 
purpose of determining 
whether such stressors 
were severe enough to 
have caused the current 
psychiatric symptoms, and 
whether the diagnostic 
criteria to support the 
diagnosis of PTSD have 
been satisfied by the in-
service stressors.  The 
diagnosis should conform 
to the psychiatric 
nomenclature and 
diagnostic criteria 
contained in DSM-IV.

c)	If the veteran is found 
to have PTSD, the 
examiner is requested to 
identify the diagnostic 
criteria, including the 
specific service or non-
service-related 
stressor(s) supporting 
the diagnosis.

d)	If the veteran is found 
to have a psychiatric 
diagnosis other than 
PTSD, the examiner is 
requested to render an 
opinion as to whether it 
is at least as likely as 
not (i.e., at least a 50-
50 probability) that any 
such diagnosed 
psychiatric disorder was 
caused by military 
service, or whether such 
an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).  The 
examiner is particularly 
requested to reconcile 
the veteran's other 
psychiatric diagnoses, 
e.g., panic disorder with 
agoraphobia and a need to 
rule out PTSD (in May 
2001); dysthymic disorder 
(in August 2001); PTSD 
due to childhood trauma 
(in May 2002), and PTSD 
(in 2004 and 2005).

e)	To the extent possible, 
the examiner is requested 
to render an opinion as 
to whether it is at least 
as likely as not that the 
veteran's claimed 
stressor(s) actually 
occurred.  The examiner 
is particularly requested 
to address the opinion 
expressed by the VA 
psychologist in June 2004 
and June 2005 (to the 
effect that the facts of 
the veteran's case 
represent the truth as 
reported). 

f)	A complete rationale 
should be given for all 
opinions and conclusions 
expressed.  The claims 
files must be made 
available to the examiner 
for review in conjunction 
with the examination, for 
a proper understanding of 
the veteran's medical 
history.  The examination 
report is to reflect the 
examiner reviewed the 
veteran's medical 
records.

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for 
and against a 
conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of causation 
as it is to find 
against it.

7.  Thereafter, the RO should 
readjudicate the appellant's claim 
for service connection for PTSD.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the June 
2005 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2006).


